Citation Nr: 0528208	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-08 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1947 to 
September 1951 and December 1951 to June 1970.  He died in 
July 1998, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
cause of the veteran's death.  The appellant was afforded a 
hearing before a Decision Review Officer at the Montgomery, 
Alabama, RO in June 1999.

The Board remanded this appeal to the RO for further 
development in November 2000 and October 2004.  After the 
requested development, the denial of service connection for 
the cause of the veteran's death was continued.  Appellate 
review may therefore proceed.


FINDINGS OF FACT

1.  The veteran died in July 1998.  His original and amended 
certificates of death indicate that he died from coronary 
artery occlusive disease.  His amended certificate of death 
also listed post gastrectomy syndrome and status post 
vagotomy as underlying causes.  An autopsy was not 
accomplished.

2.  At the time of the veteran's death, service connection 
was in effect for a gastrectomy with dumping syndrome, a 
thoracotomy scar, residuals of actinic seborrheic keratosis, 
and mild chronic lumbosacral strain.

3.  Cardiovascular disease was not demonstrated either during 
the veteran's active military service or for many years 
thereafter.

4.  Cardiovascular disease was not shown to have been 
otherwise related to service, and it was not caused or made 
worse by the veteran's service connected disabilities.

5.  Service connected disability played no significant role 
in the events leading to the veteran's death.  


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred in service, or to service-
connected disability; a service-connected disease or 
disability did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312(b), (c)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

The veteran died in July 1998.  His original certificate of 
death was dated in July 1998 and indicated that he died of 
coronary artery occlusive disease.  It did not list any 
underlying causes.  An amended death certificate, issued in 
August 1998, again showed that he died of coronary artery 
occlusive disease but it also listed post gastrectomy 
syndrome and status post vagotomy as underlying causes.

At the time of the veteran's death, service connection was in 
effect for gastrectomy with dumping syndrome, evaluated as 40 
percent disabling; a thoracotomy scar, evaluated as 0 percent 
disabling (noncompensable); residuals of actinic seborrheic 
keratosis, evaluated as 0 percent disabling (noncompensable); 
and mild chronic lumbosacral strain, evaluated as 10 percent 
disabling.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110, 1131 and 1112 (setting forth criteria 
for establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Service connection for cardiovascular renal disease may be 
established based on a legal "presumption" by showing that 
this condition was manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Prior to his death, 
the veteran was service-connected for gastrectomy with 
dumping syndrome, evaluated as 40 percent disabling; a 
thoracotomy scar, evaluated as 0 percent disabling 
(noncompensable); residuals of actinic seborrheic keratosis, 
evaluated as 0 percent disabling (noncompensable); and mild 
chronic lumbosacral strain, evaluated as 10 percent 
disabling.

The veteran's service medical records show that on 
examination in September 1951, he was reported to have stated 
that he had been told he had hypertension.  The examiner 
commented that on current examination, his blood pressure was 
120/80 and was well within normal limits.  On additional 
examination in October of the same year, he reported that he 
had been told in 1948 that he had hypertension.  The examiner 
commented that blood pressure was currently within normal 
limits.  Subsequently dated service medical records, to 
include the report of examination prior to separation from 
service make no reference to complaints or findings 
concerning high blood pressure or other cardiovascular 
disease.

Relevant post-service medical evidence includes VA progress 
notes dated between November 1985 to April 1998; the 
veteran's terminal medical reports from Jackson Hospital 
dated in July 1998; an Emergency Room report from Dr. Austin 
dated in July 1998; the original death certificate dated in 
July 1998; an amended death certificate dated in August 1998; 
a VA review of the veteran's medical records regarding the 
heart, dated in October 2000; an expert opinion from a VA 
physician, dated in February 2003; and another opinion from 
an independent medical specialist associated with a well 
known medical school.

The only mention of "heart problems" in the VA progress 
notes from November 1985 to April 1998 was a progress note 
dated in February 1998 which addressed discomfort of left 
chest, shoulder, and epigastric area lasting approximately 10 
minutes.  It further stated, "same symptoms and 'heart 
problems' were eliminated with evaluation, EKG, and lab."

The terminal medical reports from July 1998 show that the 
veteran was a 69 year old male who was found in arrest at 
home.  He had complained of chest pain for at least a week 
and had chest pain "all day" that day.  His wife found him 
unconscious in a recliner and called the medics.  When the 
medics arrived the veteran was in asystole.  

An Emergency Room summary showed that the veteran presented 
to the emergency room after being found in arrest at his 
home.  The veteran's wife stated that he had been complaining 
of chest pain for the last week.  She said he had chest pain 
all day that day.  She found the veteran unconscious in a 
recliner and he would not respond to her.  On arrival to the 
emergency room the veteran was in asystole.  He was given 1mg 
of adrenaline in the emergency room.  There was no response, 
the veteran remained in asystole, there were no cardiac 
sounds heard, and he had no spontaneous respirations.  The 
diagnostic impression was sudden cardiac death.

The veteran's original death certificate was signed by the 
coroner on July [redacted], 1998, and showed that the veteran died on 
July [redacted], 1998, of coronary artery occlusive disease.  It did 
not list any underlying causes.  A second, amended, death 
certificate, which was stamped August 6, 1998, listed post-
gastrectomy syndrome and status post vagotomy as underlying 
causes.

A VA Heart medical records review document dated in October 
2000 showed that the examiner reviewed the veteran's medical 
records regarding a claim of possible compensation due to the 
veteran's previous gastrectomy and development of coronary 
artery disease.  The examiner did not see any connection 
between the veteran's gastrectomy and the development of 
coronary artery disease.  In his medical opinion there was no 
connection between the two.  The examiner further stated that 
based on the history recorded of chest pain over the last 
week and sudden arrest of the veteran's heart, it was 
unlikely that the veteran's service-connected gastrectomy 
with dumping syndrome substantially or materially contributed 
to his death.

The February 2003 expert opinion from a VA physician was to 
the effect that it was unlikely that any of the veteran's 
service-connected conditions constituted a contributory cause 
of death.  The thoracotomy scar, residuals of actinic 
seborrheic keratosis, and mild chronic lumbosacral strain 
were each not of the nature or severity to substantially or 
materially contribute to the veteran's death.  He found that 
no complications of consequence from the three above-
mentioned service-connected conditions contributed to the 
veteran's death.  Also, the service-connected gastrectomy 
with vagotomy with dumping syndrome was unlikely to have 
contributed substantially or materially to the veteran's 
death.  

Finally, the July 2004 Independent Medical Evaluation showed 
that he believed that there was no reason to suspect or 
suggest that dumping syndrome resulting from vagotomy would 
be causal in the veteran's death.  He noted that it was not 
uncommon for ischemic sudden cardiac death to manifest 
without prior established or known cardiac disease.  While it 
was acknowledged that the veteran's chest pain or discomfort 
prior to his death could be the same symptom that he had been 
experiencing over the years, its causal role in his death was 
unlikely.

The cause of the veteran's death was clearly coronary artery 
occlusive disease; however, service connection for such 
disease is not warranted on a direct or presumptive basis.  
The facts do not show that the veteran incurred the condition 
that caused his death, cardiovascular disease, while in 
service.  His service medical records contain no record of 
cardiovascular disease despite the notations that he claimed 
he had hypertension in 1948.  There is no contemporaneous 
evidence showing such a diagnosis and the examiners who took 
the medical history in 1951 specifically noted that blood 
pressure was within normal limits.  Subsequent records are 
completely negative with reference to any complaints or 
findings concerning cardiovascular disease.  There also is no 
medical evidence showing that the veteran's cardiovascular 
disease was manifested within the first post-service year.  
The earliest medical evidence showing any diagnosis of 
cardiovascular disease is in the veteran's July 1998 terminal 
hospital reports, which show he expired due to sudden cardiac 
death.  This occurred some 28 years after the veteran 
separated from service.  Such a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, there is no medical evidence of record establishing 
a relationship between the veteran's cardiovascular disease 
and his military service.  Therefore, for the reasons stated 
above, the appellant's claim must be denied on both direct 
and presumptive bases.

Service connection for the cause of the veteran's death is 
also not warranted on a contributory basis.  Both the 
original and amended death certificates make clear that the 
veteran died from coronary artery occlusive disease.  
Contrary to the notations found on the amended death 
certificate, none of the medical evidence on file shows that 
the veteran's service-connected gastrectomy with dumping 
syndrome,  thoracotomy scar, residuals of actinic seborrheic 
keratosis, or mild chronic lumbosacral strain caused the 
veteran's coronary artery occlusive disease or any underlying 
cardiovascular disease or aggravated it; nor did a service-
connected disability play any significant role in the events 
leading to the veteran's death.  It is acknowledged that the 
coroner implicated the service connected disability as an 
underlying cause of death in the amended death certificate; 
however, no rationale was advanced to support the amended 
death certificate.  

In order, to obtain clarifying evidence, the Board obtained 
two medical opinions from medical experts, one associated 
with the VA and the other independent of VA.  Both of these 
physicians reviewed the claims folder and rendered opinions 
that the veteran's service-connected disabilities did not 
play a significant role in the events leading to his death.  
The rationale for the opinion was set forth.  Given these two 
medical opinions rendered after complete review of the claims 
folder, it is concluded that the coroners unsupported amended 
certificate of death is far outweighed by the other medical 
evidence of record.  Service connection is therefore not 
warranted on a contributory basis.

The Board has considered the appellant's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

The Board finds that the preponderance of the evidence, as 
discussed above, is against the appellant's claim.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
February 2005.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the Appeals 
Management Center's February 2005 letter contained a specific 
request that the appellant send any information in her 
possession she believed would support her claim to VA.  In 
addition, she was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a June 2005 supplemental 
statement of the case (SSOC).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, it appears that the initial AOJ 
decision was made prior to the veteran having been adequately 
and fully informed of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
veteran's available medical records.  Multiple VA examiners 
have reviewed the veteran's claims file.  The appellant has 
not referred to any other pertinent evidence that she wanted 
VA to obtain.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


